DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The newly added limitation of the mesh screens will be addressed in the rejection below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al, US Patent Publication 2007/0011762 in view of Rose, US Patent Publication 2018/0007852.
Regarding claims 1-3 and 18-20, Vinson teaches a method for individualizing trichomes (see title and abstract) comprising the steps of providing a mixture of trichomes and nontrichrome materials (trichrome-bearing materials that are used to liberate the trichrome [0096-0103], adding water to the mixture to form a slurry (optionally done in an aqueous solution [0102] and a wet process taught in [0103], see 
Vinson further teaches adding one or more surfactants to the slurry [102] and then using screens to select the sized trichomes desired (slotted screens reads on sieves [0099-0101].
Vinson further teaches that the desired screen size is about 3 mm wise [0099] and that conventional screens can be utilized [0100].  A 3mm wide screen reads on the cited value of between an 8 mesh and a 5 mesh as understood by one of ordinary skill in the art.
Vinson teaches the use of the screens but is silent on the specific use of three mesh screens, wherein the openings of the mesh narrow with each screen.
In the same field of endeavor of separating trichomes from plant material, Rose teaches sifting the plant material through a series of screens with reducing size to separate and isolate the trichome (see abstract, claim1 and [0014]).
Rose further provides an example of three screens reducing in size for each one [0036].
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a series of three screens of decreasing size to separating and isolate trichomes (as taught by Rose) in the Vinson method that already teaches the act of using screens to separating trichomes from the material for the benefit of efficiently collecting fractions of trichomes for further processing in a known and conventional manner.

Claims 4-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vinson et al, US Patent Publication 2007/0011762 in view of Rose, US Patent Publication 2018/0007852 in view of Mohammadi et al, US Patent Publication 2017/0335512 and in further view of Cuyubamba et al, US Patent Publication 2015/0094252.
Regarding claims 4-9, 11-16, and 18 Vinson teaches the use of surfactants but only provides a couple of specific examples [0102] and not any other information in regards to the preferred surfactants utilized.
One or ordinary skill in the art at the time of the invention would have been motivated to look to the conventional art to determine the ideal surfactants to utilize.
In the same field of endeavor of separating trichomes, Mohammadi teaches that the solution that soaks and washes the trichome source includes chelating agents to control the pH [0140]. Mohammadi further teaches a most preferred range of 4-11 on the pH scale with specified teachings of the just greater than 4, which reads on the claims.
One of ordinary skill in the art at the time of the invention would have bene motivated by the teachings of Mohammadi in the Vinson reference since Vinson is merely silent to what the pH should be and would have found the teachings of a conventional range to be easily incorporated into the method.
One or ordinary skill in the art at the time of the invention would have been motivated to look to the conventional art to determine the ideal surfactants to utilize.
In the same field of endeavor of making produces form trichomes based papermaking slurries [0061], Cuyubamba teaches the use of an anionic surfactant such 
It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the surfactants as taught by Cuyubamba in the Vinson method as both are to the same assignee to accomplish the same goal of producing sanitary products from trichome containing pulp.
Regarding claim 17, Cuyubamba further teaches the anionic to amphoteric surfactant ratio is preferred at 2:1 to 4.5:1 [0088].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB T. MINSKEY
Examiner
Art Unit 1741